Case 1:20-cv-00900-JHR-KMW Document 8 Filed 11/02/20 Page 1 of 3 PageID: 51




                UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF NEW JERSEY


HOWARD SMITH, on behalf of himself and                       Civil Case No.:
all others similarly situated,                          1:20-cv-00900-JHR-KMW


                     Plaintiff(s),
                                                     ORDER FOR JUDGMENT
                                                    AGAINST DEFENDANT DRS
                   -against-                      FINANCIAL LLC D/B/A CAPITAL
                                                      COLLECTION SERVICE
DRS FINANCIAL LLC D/B/A CAPITAL
COLLECTION SERVICE and JOHN DOES
1- 25,

                     Defendant(s).


      This matter comes before the Court on Plaintiff’s motion seeking default

judgment against Defendant DRS FINANCIAL LLC D/B/A CAPITAL COLLECTION

SERVICE, pursuant to Fed. R. Civ. Pro. 55. For the reasons stated below, the Court

hereby GRANTS Plaintiff’s Motion for Default Judgement [Dkt. No. 7]:

      (1) Rule 55(b)(2) authorizes district courts to enter default judgment against a

          properly served defendant who fails to answer or plead within the allotted

          time. See La. Counseling and Family Services, Inc. v. Makrygialos, LLC., 543

          F. Supp. 2d 359, 364177 (D.N.J. 2008) (citing Anchorage Assoc. v. Virgin Is.

          Bd. Of Tax Rev., 922 F.2d 168, n.9 (3d Cir. 1990).

      (2) This action was commenced by Plaintiff on January 28, 2020 by the filing of

          the Complaint alleging violations of the Fair Debt Collection Practices Act, 15

          U.S.C. § 1692, et seq., (“FDCPA”), and a copy of a Summons was served on

          Defendant DRS FINANCIAL LLC D/B/A CAPITAL COLLECTION SERVICE,

          on February 10, 2020, and a proof of service was filed on February 22, 2020.

                                            1
Case 1:20-cv-00900-JHR-KMW Document 8 Filed 11/02/20 Page 2 of 3 PageID: 52



     (3) Defendant has not answered the Complaint and the time for answering the

        Complaint has expired. The Clerk of the court entered Default as to DRS

        FINANCIAL LLC D/B/A CAPITAL COLLECTION SERVICE, on March 27,

        2020. Defendant has not responded to Plaintiff’s Motion for Default

        Judgment, and has failed to make any appearance in this case.

     (4) Plaintiff’s Complaint states a cognizable claim for violations of the FDCPA §

        1692e.

     (5) The FDCPA provides that:

        Except as otherwise provided by this section, any debt collector who fails to
        comply with any provision of this subchapter with respect to any person is
        liable to such person in an amount equal to the sum of—

        (1) any actual damage sustained by such person as a result of such failure;

        (2)(A) in the case of any action by an individual, such additional damages as
        the court may allow, but not exceeding $1,000; or

        (B) in the case of a class action, (i) such amount for each named plaintiff as
        could be recovered under subparagraph (A), and (ii) such amount as the court
        may allow for all other class members, without regard to a minimum
        individual recovery, not to exceed the lesser of $500,000 or 1 per centum of
        the net worth of the debt collector; and

        (3) in the case of any successful action to enforce the foregoing liability, the
        costs of the action, together with a reasonable attorney's fee as determined by
        the court . . .

        15 U.S.C.A. § 1692k(a)

     (6) Considering the violations and nature of noncompliance, and all other

        relevant factors, see 15 U.S.C.A. § 1692k(b), the Court finds the statutory

        award is reasonable; and finds that the attorney’s fees and costs are

        reasonable and thus, permitted under the Act.

     Therefore, IT IS on this 31st day of October 2020 hereby


                                           2
Case 1:20-cv-00900-JHR-KMW Document 8 Filed 11/02/20 Page 3 of 3 PageID: 53



       ORDERED, ADJUDGED AND DECREED: That judgment be and is hereby

entered against Defendant, DRS FINANCIAL LLC D/B/A CAPITAL COLLECTION

SERVICE in the amount of $1,000.00 for statutory damages plus costs and

disbursements of this action and reasonable attorneys’ fees in the amount of $6,671.50

for a total judgment of $7,671.50 in favor of Plaintiff.




                                                            /s/ Joseph H. Rodriguez
                                                                   Hon. Joseph H. Rodriguez,
                                                           UNITED STATES DISTRICT JUDGE




                                              3
